        Case 3:20-cv-01466-MEM-DB Document 11 Filed 12/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 DANIEL USHERY, JR.,                       :

              Petitioner                   :     CIVIL ACTION NO. 3:20-1466

      v.                                   :          (JUDGE MANNION)

 H. QUAY, Warden,                          :

             Respondent                    :


                                      ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. Ushery’s petition for writ of habeas corpus (Doc. 1) is
            DISMISSED without prejudice to any right Ushery may have
            to reassert his claim in a properly filed civil rights complaint.

        2. The Clerk of Court is directed to CLOSE this case.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

DATE: December 8, 2020
20-1466-01-Order
